UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1954


NICOLE RENA MCCREA,

                Plaintiff - Appellant,

          v.

JOHNS HOPKINS UNIVERSITIES, Office of Institutional Equity
Vice   Provost  of   Institutional   Equity; JOHNS HOPKINS
UNIVERSITIES, Office of the Vice President and General
Counsel; DEXTER SMITH; EILEEN HAASE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-00579-JKB)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nicole Rena McCrea, Appellant Pro Se. Elena D. Marcuss, Adam
Thomas Simons, MCGUIREWOODS, LLP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nicole Rena McCrea seeks to appeal three of the magistrate

judge’s discovery orders and the district court’s order denying

her motion to certify an interlocutory appeal and for a stay

pending appeal in her civil rights action.                         After McCrea filed

her     notice     of    appeal,        the     district    court    granted        summary

judgment for all Defendants and closed the case.

      This       court    may        exercise       jurisdiction    only     over     final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral       orders,       28    U.S.C.     § 1292   (2012);    Fed.     R.   Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        When a notice of appeal is premature, the entry of

final    judgment        can    cure    the     resulting    jurisdictional          defect

under    the     doctrine       of    cumulative       finality,    but    only     if   the

appealed order could have been certified for intermediate appeal

under Fed. R. Civ. P. 54(b).                  In re Bryson, 406 F.3d 284, 287-89

(4th Cir. 2005); Equip. Fin. Grp. v. Traverse Computer Brokers,

973 F.2d 345, 347 (4th Cir. 1992).

      The orders McCrea seeks to appeal are neither final orders

nor   appealable         interlocutory        or     collateral    orders.        Further,

because the district court could not have certified these orders

for immediate appeal under Rule 54(b), the cumulative finality

doctrine cannot apply.               Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for lack of jurisdiction.

                                                2
We deny McCrea’s motion for transcript at government expense and

Defendants’ motion to place the case in abeyance.               We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                  DISMISSED




                                     3